McDonald, judge.
Appellant was convicted of unlawful possession of marihuana as a subsequent offender, and his punishment was assessed at 15 years in the state penitentiary.
It appears by proper proof that after perfecting his appeal to this Court, appellant escaped from jail. It follows that this Court is without jurisdiction to do other than dismiss the appeal. Art. 824, Vernon’s Ann.C.C.P.; Warjak v. State, Tex.Cr.App., 282 S.W.2d 709; Coe v. State, Tex.Cr.App., 292 S.W.2d 125.
The State’s Motion to Dismiss is granted, and the appeal is dismissed.